Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       22-APR-2020
                                                       08:02 AM


                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


          STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                vs.

           JOHN R. SILVA, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1PC161000733)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ

 of Certiorari, filed on February 24, 2020, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, April 22, 2020.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson